IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0402
                                  Filed June 5, 2019


IN THE INTEREST OF S.G.,
Minor Child,

M.G., Father,
      Appellant,

P.G., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



          A mother and father separately appeal the termination of their parental

rights to their adopted daughter. AFFIRMED ON BOTH APPEALS.



          Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant

father.

          Sarah E. Dewein of Cunningham & Kelso, P.L.L.C., Urbandale, for appellant

mother.

          Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

          ConGarry D. Williams of Des Moines Juvenile Public Defender, Des

Moines, guardian ad litem for minor child.
                                      2


       Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, attorney for

minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Tabor, JJ.
                                            3


TABOR, Judge.

       Patricia is S.G.’s biological great-grandmother. Patricia and her husband,

Michael, adopted S.G. in 2015 after the juvenile court terminated the rights of

S.G.’s biological parents. But S.G. was not safe with her adoptive parents. At age

seven, she reported being sexually abused by Michael and M.R., a teenaged

cousin living in the home in 2017. The juvenile court terminated the parental rights

of Patricia and Michael in February 2019. Both Patricia and Michael appeal.

Patricia challenges the statutory basis for termination, claims termination is not in

S.G.’s best interests, and asserts termination will be detrimental to S.G. because

of their close bond. Michael also contests the statutory ground for termination and,

alternatively, seeks additional time to obtain a psychosexual evaluation and work

on his mental-health issues.

       After independently reviewing the record,1 we conclude the State proved by

clear and convincing evidence the statutory basis for terminating the parental rights

of both Patricia and Michael.       Michael is not entitled to delay a permanent

placement for S.G. And, despite her bond with Patricia, termination is necessary

to ensure S.G.’s safety and to foster her long-term best interests. Based on these

conclusions, we affirm.




1
  We review termination-of-parental-rights cases de novo. In re M.W., 876 N.W.2d 212,
219 (Iowa 2016). Although we are not bound by the juvenile court’s fact findings, we give
them weight, particularly on credibility issues, as are key in this case. See id. Evidence
must be clear and convincing to support the termination. In re A.M., 843 N.W.2d 100,
110–11 (Iowa 2014). Evidence is clear and convincing when there are no serious or
significant doubts as to the correctness of conclusions of law drawn from the evidence. In
re C.B., 611 N.W.2d 489, 492 (Iowa 2000). Our primary concern is the child’s best
interests. In re L.T., 924 N.W.2d 521, 529 (Iowa 2019).
                                            4


I.      Facts and Prior Proceedings

        Heartbreakingly, this case marks the second time in five years S.G. has lost

her legal relationship with a set of parents in juvenile court. In February 2015, the

court terminated the rights of her biological parents, Justin and Dawnielle, based

largely on their unresolved substance-abuse issues. That same year, S.G. (who

was born in 2009) and her older brother, N.G. (who was born in 2006), were

adopted by Justin’s grandmother, Patricia, and her husband, Michael.          Patricia

also had legal guardianship of S.G.’s teenaged cousin, M.R., who lived in the

home.

        The new home was not a safe place for S.G. In 2017, then seven-year-old

S.G. reported being sexually abused twice in her bedroom by M.R. S.G. also told

a child-protective worker from the Iowa Department of Human Services (DHS) her

adoptive father, Michael, “touched her with his penis” when Patricia was sleeping.

S.G. specifically recalled Michael attempting oral sex, “but she closed her lips tight

so he could not get it inside her mouth.”

        During an interview in early August 2017 at the regional child-protection

center, S.G. recanted, saying when she told the worker about the abuse she “made

a mistake” and “forgot to tell them no.” Nevertheless, the DHS determined the

original allegations were founded and asked Patricia to develop a safety plan for

S.G., including the measure of having Michael and M.R. leave the home. Both

Michael and M.R. told investigators the sexual-abuse allegations stemmed from

Justin’s desire to have the children returned to his care.

        The juvenile court adjudicated S.G. and N.G. as children in need of

assistance (CINA) in October 2017 and approved their removal from Patricia’s
                                          5


home in December 2017. The removal followed concerns Patricia was coaching

S.G. to say her biological father, Justin, put her up to the sexual-abuse allegations.

S.G. said Justin “had shown her with dolls what to say.”

       From October 2017 through April 2018, S.G. met with school-based

therapist Jordan Putz. S.G. “made statements in therapy regarding dangerous

events and instances occurring between her and her cousin [M.R.] and her and

her grandfather Michael.” In early December, Putz rejected the notion Justin

planted the idea of abuse: “I don’t believe this is true. [S.G.’s] demeanor as she

told me this was not the same as when she talked with me about [M.R.]” The

therapist pointed out Patricia’s “determination to bring the family back together”

and did not believe the bond between Patricia and S.G. was “healthy at this point

because it is evident that [S.G.] is very emotionally confused.”

       The family did not make progress through visitations. The juvenile court

denied Michael’s request for visits because he failed to participate in a

psychosexual evaluation as recommended by the DHS. And he did not address

the sexual-abuse allegations in his therapy sessions, instead generally discussing

“life stressors.”

       When S.G. and N.G. visited Patricia’s home, “there was little family

interaction.” More often than not, the children both retreated to their rooms to

engage with technology rather than having meaningful interactions with Patricia.

       And the juvenile court expressed concern with Michael’s “ongoing shadowy

involvement” in visitations—he would leave his car parked in the driveway, and

Patricia displayed a new photograph of Michael with neighborhood children in the

living room. As the juvenile court aptly observed: Patricia “repeatedly chose to
                                         6


infuse [Michael] and M.R. in to the children’s visits.” For instance, in mid-February

2018, Patricia gave S.G. a present and read aloud from a card signed “Mom and

Dad.” Less than two weeks later, S.G. was hospitalized after engaging in severe

self-harming behaviors. Adding insult to injury, in March 2018, Patricia suggested

M.R. visit her home at the same time as S.G. and N.G., but the Family Safety,

Risk, and Permanency (FSRP) worker reminded Patricia M.R. could not be in the

home with the younger children.

       After leaving visits that spring, S.G. opened up to the FSRP worker about

the sexual abuse that occurred in the home. In April 2018, S.G. started weekly

sessions with Gladys Alvarez, a specialized trauma therapist, at a mental-health

center for children. Throughout the next nine months of therapy, S.G. provided

consistent statements to Alvarez about being sexually abused by Michael and M.R.

       In May 2018, M.R. returned to Patricia’s home. This development unnerved

S.G., who couldn’t understand why her offender was allowed to return but she

wasn’t. In addition, Patricia kept M.R. out of therapy, purportedly at his lawyer’s

request. Patricia cancelled a number of visits with S.G. that summer based on the

complication of having M.R. back in the home. The FSRP worker also reported

Patricia and Michael maintained a relationship. The circumstances drew into

question Patricia’s capacity to protect S.G. from future abuse.

       By fall 2018, Patricia’s therapist reported Patricia was making progress in

their sessions—they were working on processing grief based on the loss of

Patricia’s relationship with Michael—but Patricia still did not believe S.G. was

sexually abused. S.G.’s therapist, Alvarez, encouraged Patricia to attend joint

sessions with the child, but Patricia missed five of seven appointments. Alvarez
                                           7


did not believe Patricia had gained any insight into S.G.’s sexual abuse and

resulting trauma.

       In October 2018, Michael finally scheduled the psychosexual evaluation the

DHS recommended in December 2017. But then, evaluator Don Hall was unsure

whether he could make a valid assessment because Michael could not read or

write. Hall decided to consult with psychologists to see if the testing could be

modified.

       The State filed a petition to terminate parental rights in January 2019. After

three days of hearing evidence, the juvenile court issued an order terminating the

rights of both parents as to S.G., citing Iowa Code section 232.116(1)(f) (2019).2

Patricia and Michael both filed petitions on appeal.

II.    Analysis

       A. Patricia’s Petition

       1. Statutory Ground. Patricia first contends the State did not offer clear and

convincing evidence to support termination under section 232.116(1)(f). That

provision requires proof of four elements: (1) the child is at least four years old; (2)

the child has been adjudicated CINA; (3) the child has been removed from the

home for at least twelve of the last eighteen months, or for the last twelve

consecutive months with any period at home being less than thirty days; and (4)

the child cannot be returned to the home as provided in section 232.102 at the

present time. Iowa Code § 232.116(1)(f); see A.M., 843 N.W.2d at 111 (indicating

statutory language “at the present time” refers to the time of the termination


2
 The DHS recommended a six-month extension for a permanency determination involving
N.G., hoping he could be safely returned to Patricia’s home.
                                             8


hearing).     Patricia disputes only the fourth element, asserting S.G. could be

returned to her care.3

          Patricia insists she “has done her best to move forward” and was able to

“redirect” S.G. at visits when prompted by the FSRP worker. But Patricia claims

she cannot control many factors of M.R.’s case or Michael’s actions. We find

Patricia’s arguments all too revealing. She failed to be an advocate for S.G. in the

family’s negative dynamics and instead allowed the threat posed by Michael and

M.R. to continue to loom in her home. Like the juvenile court, we conclude S.G.

cannot be safely returned to Patricia’s care given Patricia’s unwillingness or

inability to understand the child’s trauma or to protect her from future harm. The

State offered ample proof to support the statutory basis for termination of parental

rights.

          2. Best Interests and Closeness of Relationship. Patricia next argues

termination of her parental rights is not in S.G.’s best interests. She contends the

juvenile court did not take into account S.G. “has already undergone a prior

termination and the impact a second could have on her.” She also raises the issue

S.G.’s bond to N.G., asserting: “So not only is her mother being taken away, her

brother is also being taken away by the [c]ourts.”

          In determining best interests, we give primary consideration to the child’s

safety, to the best placement for furthering her long-term nurturing and growth, and

to her physical, mental, and emotional condition and needs. Iowa Code

§ 232.116(2); see In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (rejecting use of an


3
 In actuality, Patricia recognizes “placing S.G. back in the home is not feasible” as M.R.’s
case “stands today” and asks for a plan “to move this case forward appropriately.”
                                         9


unstructured best-interests test). The juvenile court may refrain from terminating

parental rights if clear and convincing evidence shows severing the ties would be

detrimental to the child due to her close relationship with the parent. Iowa Code

§ 232.116(3)(c).

      We recognize S.G. has a bond with Patricia and would like to return home.

But Patricia’s home has not been a safe haven for S.G. Returning to Patricia’s

care will not further S.G.’s long-term nurturing and growth—instead, it will keep

S.G. in the same stagnant, anxiety-ridden place that she consistently discusses

with her therapist. Patricia is right that the second termination will likely add to

S.G.’s sorrow, as will the continued separation from N.G. But ultimately S.G.’s

mental and emotional needs are best served by a supportive foster-care home.

S.G.’s therapist testified S.G. trusts her foster mother and the foster mother is

supportive of S.G.’s treatment goals.        We agree with the juvenile court’s

determination S.G.’s bond with Patricia “appears to be lessening” and is not always

a healthy one. This record does not suggest their relationship is so close S.G.

would be disadvantaged by the termination or that any detriment would outweigh

the ongoing risk of trauma. See In re D.W., 791 N.W.2d 703, 709 (Iowa 2010).

Under these circumstances, section 232.116(3)(c) does not stand in the way of

termination.
                                          10


       B. Michael’s Petition

       Michael contends the State did not adequately prove a ground for

termination.4 Specifically, he contends the State offered insufficient evidence to

show S.G. could not be returned to his care. He complains the DHS did not inspect

his current home and refused to provide him with even supervised visitation. In

the alternative, Michael asks for “additional time to obtain the psychosexual

evaluation, if at all possible, and continue working with his therapist on mental[-]

health issues.”

       We are not convinced by Michael’s contentions.            A parent’s failure to

address his role in sexual abuse diminishes his chances of regaining custody and

care of his child. See In re C.H., 652 N.W.2d 144, 150 (Iowa 2002). In this case,

Michael essentially forfeited his right to visitation with S.G. for many months by not

obtaining a psychosexual evaluation. Clear and convincing evidence supported

termination under section 232.116(1)(f). Plus, given Michael’s procrastination in

seeking the evaluation, we cannot endorse an extension of time. See Iowa Code

§ 232.104(2)(b); In re A.A.G., 708 N.W.2d 85, 92–93 (Iowa Ct. App. 2005).

       AFFIRMED ON BOTH APPEALS.




4
  Michael’s petition on appeal cites Iowa Code section 232.116(1)(h), which provides for
termination in cases where children are “three years of age or younger.” Because S.G.
was over four years of age, we presume he meant to cite section 232.116(1)(f).